Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 05, 2017

The Court of Appeals hereby passes the following order:

A17A1650. SYLVESTER HENDERSON v. THE STATE.

      Sylvester Leon Henderson pled guilty to felony murder. He subsequently filed
a motion to disclose grand jury testimony and evidence, which the trial court denied,
and an objection to that denial, which the trial court also denied. Henderson filed this
direct appeal from the latter denial. Under our Constitution, however, the Supreme
Court has appellate jurisdiction over “[a]ll cases in which a sentence of death was
imposed or could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8).
Because a penalty of death can be imposed for the crime of murder, jurisdiction is
proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563,
572 (722 SE2d 765) (2012) (Hunstein, J., concurring); see also State v. Thornton, 253
Ga. 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all cases in
which either a sentence of death or of life imprisonment has been imposed upon
conviction of murder”). The Supreme Court’s jurisdiction over murder cases includes
appeals from orders resolving post-judgment motions in such cases. See Simpson v.
State, 292 Ga. 764 (740 SE2d 124) (2013).
      Accordingly, Henderson’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   06/05/2017
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.